Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and comments, received June 16, 2022, have been fully considered by the examiner.  It is noted applicant has re-introduced the subject matter of the vibration component which was part of the originally filed claims treated in the Non-Final Office action of June 14, 2021.  Applicant removed the subject matter of the vibration component in response to the June 14, 2021 action, and had not formally argued the Drawing Objection or the 35 USC 112 rejection regarding the vibration component.  The previous Drawing Objection and the 35 USC 112 rejection was not addressed in the instant response.  The following is a complete response to the June 16, 2022 communication.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the specific vibration component must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	The drawings only show a simple ‘black box’ diagram of the vibration component (Figure 2), but fail to show how the vibration component interacts with the conductive tip.  The specification discloses several different embodiments for a vibration component and various different locations for a vibration component, but fails to show any of these embodiments with any specificity.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 19-22 and 24-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a general antenna device having scales and serrations, does not reasonably provide enablement for an antenna device having a vibration component as recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The specification recites numerous different embodiments and options with regard to the vibration component, but provides no specific details as to the actual structure being employed and no figures showing the actual structure and/or structural relationship for the components.  As such, the examiner maintains there would be an undue amount of experimentation for one of ordinary skill in the art to make and/or use the claimed invention.
When considering if the specification fails to adequately describe the invention without undue experimentation, the factors recited in MPEP 2164.01(a) have been considered.  Specifically, the breadth of the claims has been considered to the extent that one of ordinary skill in the art would not be sufficiently apprised of how to make and/or use the claimed invention, particularly since there is no specific structural description of the vibration component and how it interacts with the antenna as claimed.  While applicant has noted several different possibilities for a vibration component, there are no supporting Figures showing any of the specific possibilities nor is there a specific disclosure of the relationship between the vibration component and the antenna structure to support a specific model (or models) that may be constructed to perform the claimed functions.  While one of ordinary skill in the art may be familiar with various different antenna structures, the specific combination of components recited in the claims, including the vibration component, are not typical to the prior art and applicant has failed to adequately describe (or show) the combination of components such that one of ordinary skill in the art would reasonable be able to make and/or use the claimed invention.  The specification fails to address the predictability in combining the specifically claimed components to any degree to arrive at the claimed invention, other than to mention various different known components/structures, and there is no specific direction provided by the inventor as to how the components are specifically integrated to arrive at the claimed invention.  There are no specific working examples afforded by the specification, and the specification is devoid of any specific figures to show the combination of components as recited in the claims.  Based on the vague description in the specification and the reliance on ‘prior art knowledge’ of the various components that may be largely unrelated, one of ordinary skill in the art would be subjected to an undue amount of experimentation to arrive at the invention as claimed.  Based on the analysis of the factors set forth in MPEP 2164.01(a), the examiner concludes that the specification fails to provide a proper scope of enablement for one of ordinary skill in the art to make and/or use the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 19-22 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Arts et al (2013/0345553) in view of the teachings of Turner et al (2011/0118720) and Shafirstein et al (2004/0044336).
Arts et al provide an energy delivery device comprising an antenna (112) having an inner conductor (para. [0120]) and a conductive tip (211) at a distal end.  The tip member has an external face shaped with a plurality of micro-serrations (242 – Figure 9, for example).  Arts et al further provide a vibration component configured to vibrate the conductive tip (para. [0016], [0018] and [0082]).  Arts et al fail to disclose a diamond like coating on the conductive tip.  
The examiner maintains that it is generally well known in the art to provide non-stick coatings on conductive electrosurgical tips to prevent the buildup of char and tissue on the tip.  To that point, Turner et al teach that it is generally known to provide a non-stick coating on an antenna member (para. [0011]) similar in nature to the Arts et al device.  Turner fails to expressly teach the non-stick coating is a diamond like coating.  Shafirstein et al further teach a device provided with a non-stick coating, and specifically teach that diamond like coatings may be used for that purpose (para. [0011]).
To have provided the Arts et al device with a non-stick coating of a diamond-like material to prevent tissue from sticking to the tip would have been an obvious consideration for one of ordinary skill in the art since Turner et al teach that it is known to provide a non-stick coating to antenna devices, and further since Shafirstein et al teach that a diamond like material is a known non-stick coating for a heated applicator tip.
Regarding claim 5, Arts et al provide a plurality of scales (244) adjacent to the micro-serrations (Figure 9).  Regarding claim 19, Arts et al disclose the method of ablating tissue with the device (Abstract).  Regarding claim 20, Arts et al provide a power supply connected to the device (Figure 1A).  Regarding claim 21, the specific thickness of the diamond like coating is deemed to be within the purview of skilled artisan, and there is no criticality or unexpected result disclose by applicant for this specific thickness of the coating.  Regarding claim 22, Arts et al disclose a tri or quad-facet design (Figure 9).  Regarding claims 25-28, Arts et al disclose a motor located in a handle to provide vibration of the conductive tip at a variety of frequencies and amplitudes.  See, for example, paragraphs [0016-0025].  The specific frequency and amplitude of the vibration is deemed to be well within the purview of the skilled artisan.  Arts et al teach the vibration motor is located in the handle (para. [0017]), and buttons (217) are provided on the handle to control the motor of the vibration means.
  

Claims 1, 5, 19-21 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (2015/0359585) in view of the teaching of Shafirstein et al (‘336).
	Weber et al provides an energy delivery device comprising an antenna (100 – Figure 1A) comprising an inner conductor (103) and a conductive tip (101) having an external face shaped with a plurality of micro-serrations (105).  Weber also disclose a vibration component (para. [0190]) configured to vibrate the conductive tip, and further teach of providing a non-stick coating on the conductive tip (para. [0187]).  Weber fails to expressly disclose the use of a diamond like coating as the non-stick coating.
	As addressed above, Shafirstein et al teach of various different materials that may be used as a non-stick coating, including a diamond like coating (para. [0011]).
	To have provided the Weber et al device with a diamond like coating as the non-stick coating to protect the conductive tip would have been an obvious modification for one of ordinary skill in the art since Weber et al fairly teach it is known to provide the tip with a non-stick coating and further since Shafirstein et al teach that it is known to use a diamond like coating as a non-stick coating.
	Regarding claim 5, Weber provides a plurality of scales (104) adjacent to the microserrations.  Regarding claim 19, Weber disclose contacting tissue to ablate tissue, and regarding claim 20 Weber provides an RF power supply connected to the device to treat tissue.  Regarding claim 21, the specific thickness of the diamond like coating is deemed to be within the purview of skilled artisan, and there is no criticality or unexpected result disclose by applicant for this specific thickness of the coating.  Regarding claim 24, Weber discloses providing a piezoelectric vibration component on the handle of the device (para. [0190]).  Regarding claims 25 and 26, Weber discloses a vibration frequency in the claimed range (para. [0190]), and the specific amplitude is deemed to be an obvious consideration for one of ordinary skill in the art, particularly since applicant’s specification is void of any criticality or unexpected result associated with the claimed amplitude.  Regarding claim 27, the vibration component is located in the handle (para. [0190]), and regarding claim 28 Weber provides a plurality of buttons on the handle to actuate the device and to specifically include a button for the vibration component would have been an obvious consideration to allow for actuation of the device.
Response to Arguments
	It is again noted that the Drawing Objection to the vibration component and the 35 USC 112, first paragraph rejection to the same had been made in the non-final Office action of June 14, 2021.  Applicant removed the subject matter and provided no argument in response to that Office action, and applicant has not offered any further comments on that issue in the latest response of June 16, 2022. 
	Regarding the prior art rejection, applicant again asserts that the “dimples” of Arts, which are for increasing ultrasound reflection, are not equivalent to the claimed micro-serrations.  As addressed in the previous Office action, the examiner maintains that the structure of the “dimples” in Arts et al remain consistent with what may fairly be considered “micro-serrations”.  There is no express definition for what constitutes a micro-serration in applicant’s specification.  Moreover, applicant claims the microserrations may be provided in a tri-facet or quad-facet design (Claim 22), and the facets in Figure 9 of Arts are consistent with that type of structure.  That the Arts dimples, or micro-serrations, are provided for a different purpose than applicant’s intent is immaterial to the rejection.  Structurally, the dimples are consistent with a structure have serrations and as such are deemed to meet the claimed structure.  
	Regarding the combination of the Turner and Shafirstein references with the Arts device, the examiner maintains that Turner provides a relevant teaching of the well-known use of non-stick coatings on an antenna device similar in nature to the Arts device.  The Turner device also has dimples, or serrations on the tip.  The use of non-stick coating on electrosurgical devices is ubiquitous.  Shafirstein is cited merely to teach the known use of a diamond like coating as a non-stick coating.  As such, the examiner maintains the combination of references is tenable.
	Regarding Weber, applicant has suggested the examiner has mischaracterized the Weber reference.  Specifically applicant asserts that a coating is provided on the shaft of the device, but not on the conductive tip.  The examiner disagrees.  Paragraph [0187] of Weber expressly states that a non-stick coating may be provided on the conductive tip to prevent damage to the lysing elements (i.e. conductive serrations).  Applicant also suggests on page 4 of the response that Weber does not disclose a vibration component.  The examiner maintains that paragraph [0190] expressly discloses the details of a piezoelectric vibration component that is located in the handle to provide vibration to the tip.  Shafirstein, as addressed above, is merely cited for teaching the known use of diamond-like coatings as a non-stick coating.  The examiner maintains that one of ordinary skill in the art would be motivated to use the diamond-like coating disclosed by Shafirstein in any device that employed a non-stick coating, such as the Weber device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/Primary Examiner, Art Unit 3794